Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered as follows:

	Regarding Rejections under 35 U.S.C. §101
	Applicant argues that the amendment have overcome the rejections. Examiner agrees.

	Regarding Rejections under 35 U.S.C. § 112
	Applicant argues that the amendment have overcome the rejections. Examiner agrees.

	Regarding Rejections under § 102 and § 103
	Applicant argues that the claim is silent to the amended features. Examiner respectfully disagrees. While previously provided citations for Begwani did not address these amended features, other teachings of Begwani teach the amended features as described further below. 
	Specifically, Applicant argues that the newly added features that receive and analyze CPP packets are not taught by Begwani. However, while the previously cited portions of Begwani do not cover CPP packets, other portions of Begwani teach receiving and analyzing CPP packets, and broadly disclosure of Begwani covers both UPP and CPP packets. The CPP Packet Aggregator Unit of the Data Collection Layer Unit clearly teaches and discloses the requisite receiving, analyzing and processing of CPP packets. (FIG. 1, 136 of 130)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begwani et al. (US 20170244617 A1).

Claim 1	Begwani teaches a control plane network function comprising:
a communication unit configured to receive a user plane packet (UPP) and a control plane packet (CPP); (¶0092 and ¶0095, FIG. 1, Data Collection Layer Unit 130 that includes a user plane aggregator and a control plane aggregator that receives UPP and CPP)
a packet analysis unit configured to analyze whether a packet received through the communication unit is the UPP or the CPP, (¶0092 and ¶0095, FIG. 1, Data Collection Layer Unit 130  having the UP Record Aggregator Unit 132 and CP Packet Aggregator Unit, wherein the Data Collection units analyzes packets received to determine whether a packet is UPP or CPP, via usage of separate aggregation units that separately aggregate UPP and CPP respectively) and 
when the received packet is the UPP, further analyze the received UPP to determine whether to process the received UPP; (¶0092, wherein the received UPP is analyzed to determine whether it is ready to be processed by Analytics Application Unit 140) 
a control plane processing unit configured to process the received CPP; (¶0095, wherein CP Packet Aggregator Unit processes CPP via Analytics Application Unit 140) and
a user plane processing unit configured to process the received UPP in response to the received UPP being determined to be processed, (¶0092, Analytics Application Unit 140, processing the received UPP data in response to the received UPP data being determined to be in a condition to be processed) and to control the received UPP to be transmitted to a user plane network function (UP NF) device in response to the received UPP being determined not to be processed. (¶0079, wherein the aggregation and analysis unit is capable of transmitting packets)

Claim 2	Begwani teaches Claim 1, and further teaches wherein the control plane processing unit is configured to convert the received UPP into a control plane packet (CPP) (FIG. 1, ¶0103, wherein converting a UPP into a CPP comprises rendering a UPP as being treated similarly as if it were a CPP, wherein the analytic applications unit 140 can analyze a UPP as if it were a CPP) to be processed in the control plane processing unit. (Examiner notes that this is an intended use statement without patentable weight)

Claim 3. 	Begwani teaches Claim 2, and further teaches wherein the control plane processing unit is further configured to control the converted CPP (¶0095, wherein the CP packet aggregator unit 136 controls CPP) to be transmitted through a service-based interface (SBI) in response to the converted CPP being transmitted to another control plane network function device. (Examiner notes that “to be transmitted… to another control plane network function device” comprises an intended use without patentable weight)

Claim 7	Begwani teaches Claim 1, and further teaches wherein the packet analysis unit configured to analysis the received UPP based on at least one of an interface used to receive the UPP and a message type of the UPP. (¶0111, wherein the analysis is based on whether the packet is a compliant, i.e. a message type, of UP packet) 

Claim 8	Begwani teaches Claim 7, and further teaches wherein the message type includes at least one of a service name, a service operation, and an attribute name for the UPP. (¶0111, wherein the attribute name for the UP packet is compliant)

Claim 9 is taught by Begwani as described for Claim 1. 

Claim 10	Begwani teaches Claim 9, and further teaches a user plane processor configured to convert the received CPP into a user plane packet (UPP). (FIG. 1, ¶0103, wherein converting a CPP into a UPP comprises rendering a CPP as being treated similarly as if it were a UPP, wherein the analytic applications unit 140 can analyze a CPP as if it were a UPP)

Claim 12	Begwani teaches Claim 9, and further teaches wherein the received CPP is received through a service-based interface (SBI). (FIG. 1, control plane capturing bank 106, ¶0050, wherein bank 106 comprises a service-based interface)

Claim 13	Begwani teaches Claim 9, and further teaches wherein the control plane processor configured to control the received CPP (¶0079, wherein the aggregation and analysis unit is capable of transmitting packets) to be transmitted to the CP NF through an SBI. (Examiner notes that “to be transmitted” comprises an intended use statement)

Claim 14	Begwani teaches Claim 9, and further teaches wherein the packet analysis unit configured to analysis the received CPP based on at least one of an interface used to receive the CPP and a message type of the CPP. (¶0090, wherein the analysis is based on whether the packet is a compliant, i.e. a message type, of CP packet)

Claim 15	Begwani teaches Claim 14, and further teaches, wherein the message type includes at least one of a service name, a service operation, and an attribute name for the CPP. (¶0111, wherein the attribute name for the CP packet is compliant)

Claim 16 is taught by Begwani as described for Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Begwani et al. (US 20170244617 A1) in view of Riddle et al. (US 20090161547 A1). 

Claim 4.	Begwani teaches Claim 2, but does not explicitly teach wherein the control plane processor configured to convert the received UPP through changing a protocol type, changing a field of the header, header encapsulation or header decapsulation. 
From a related technology, Riddle teaches a processor configured to convert the received packet through changing a protocol type, changing a field of the header, header encapsulation or header decapsulation. (¶0127, wherein a data plane samples a packet and sends it to the control plane, i.e. converting it, through changing a header field)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bewani to incorporate the packet handling techniques described by Riddle in order to more efficiently implement system architectures within the control plane and data plane. (Riddle, ¶0037)

Claim 11 is taught by Begwani in view of Riddle as described for Claim 4. 

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Begwani et al. (US 20170244617 A1) in view of Liao et al. (US 20210058748 A1) 

Claim 5	Begwani teaches Claim 1, but does not explicitly teach wherein the received UPP is received through an N3 interface, an N6 interface, or an N9 interface.
From a related technology, Liao teaches wherein UPP is received through an N3 interface, an N6 interface, or an N9 interface. (¶0040, wherein user plane packet are received through an N3 interface)
It would be obvious to one of ordinary skill in the art to modify Begwani to try the N3 interface described in Liao in order to more efficiently utilized network resources by adopting obvious to try interface techniques that may provide greater utility and efficiency. 

Claim 6	Begwani teaches Claim 1, but does not explicitly teach wherein the user plane processor configured to control the received UPP to be transmitted to the UP NF through an N3 interface, an N6 interface, or an N9 interface.
From a related technology, Liao teaches wherein UPP is transmitted through an N3 interface, an N6 interface, or an N9 interface. (¶0040, wherein user plane packet are redirected through an N3 interface) 
It would be obvious to one of ordinary skill in the art to modify Begwani to try the N3 interface described in Liao in order to more efficiently utilized network resources by adopting obvious to try interface techniques that may provide greater utility and efficiency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442